Van Voorhis, J.
(dissenting in part). I vote to eliminate the alimony provisions in the decree, unless they are qualified so as to provide that the alimony is payable only upon condition that plaintiff perform her obligations under the stipulation, and as so modified the decree should be affirmed.
Peck, P. J., Cohn, Callahan and Bergan, JJ., concur in Per Curiam opinion; Van Voorhis, J., dissents in part in opinion.
Judgment modified in accordance with the opinion herein and, as so modified, affirmed. Settle order on notice.